

Exhibit 10.1


WELBILT, INC.

EXECUTIVE SEVERANCE POLICY
1.Scope. This Welbilt, Inc. Executive Severance Policy (this “Policy”) applies
to such officers and/or key employees of Welbilt, Inc. (the “Company”) as may be
determined by the Compensation Committee (or its successor, the “Compensation
Committee”) of the Board of Directors of the Company (the “Board”) from time to
time (“Participants”). Each Participant will be designated by the Compensation
Committee as either a Tier 1 Participant or Tier 2 Participant upon being
included as a Participant, and the Company shall communicate such designation to
the Participant and memorialize it in the records of the Company.
2.Purpose. The purpose of this Policy is to set forth the compensation and
benefits, if any, that are due to a Participant upon the Participant’s
termination of employment with the Company as described herein.
3.Definitions. Any capitalized term that is used, but not defined, in this
Policy shall have the meaning set forth in this Section.
(a)    “Applicable Severance Period” means:
(i)
for payments pursuant to Section 5(a)(i)(A), a number of years, commencing on
the date of a Participant’s termination of employment with the Company, equal to
the Participant’s Salary Multiplier; and

(ii)
for payments pursuant to Section 5(a)(i)(B), a number of years, commencing on
the date of a Participant’s termination of employment with the Company, equal to
the Participant’s STIP Multiplier.

(b)    “Cause” means any of the following:
(i)
conviction of a Participant for, or entry of a plea of guilty or nolo contendere
by the Participant with respect to, any felony or any crime involving an act of
moral turpitude;

(ii)
the Participant engaging in any intentional act involving fraud or theft;

(iii)
unreasonable conduct by the Participant which is materially detrimental to the
reputation, goodwill or business operations of the Company;

(iv)
willful neglect by the Participant of the Participant’s duties to the Company,
or material breach by a Participant of the Participant’s duties to the Company,
or intentional misconduct by a Participant in discharging such duties;





--------------------------------------------------------------------------------




(v)
the Participant’s continued absence from the Participant’s duties without the
consent of the Participant’s supervisor after receipt of notification from the
Company, other than absence due to legally protected or permitted leave and/or
bona fide illness or disability;

(vi)
the Participant’s failure or refusal to comply with the directions of the Chief
Executive Officer of the Company or the Board or with the policies, standards
and regulations of the Company, provided that such directions, policies,
standards or regulations do not require the Participant (1) to take any action
which is illegal or (2) to fail to take any action required by applicable law,
regulations or licensing standards;

(vii)
intentional conduct, actions, or performance by the Participant that materially
violates the Company’s policies concerning ethics or employee conduct;

(viii)
the Participant’s material breach of any of the restrictive covenants contained
in an Agreement Regarding Confidential Information, Intellectual Property,
Non-Solicitation of Employees and Non-Compete between the Participant and the
Company; or

(ix)
the Participant’s material breach of a material agreement between the Company
and the Participant;

provided, that the Company shall have delivered to the Participant a notice of
termination that specifically identifies such grounds for termination for Cause
and, separately, in the case of grounds pursuant to subsections (iii) through
(ix), the Participant shall have failed to cure such circumstances within 30
days of receipt of such notice; or
(c)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Disability” means condition which prohibits a Participant from
performing the Participant’s duties substantially in the manner the Participant
is capable of performing them on the effective date of the Participant’s initial
commencement of participation in this Policy, which cannot be removed by
reasonable accommodations on the part of the Company, for sixty (60) days or
more during any one-year period.
(f)    “Good Reason” means, without a Participant’s express written consent:
(i)
a material diminution in the Participant’s position or title, or the assignment
of duties to the Participant that are materially inconsistent with the
Participant’s positions or titles;



2



--------------------------------------------------------------------------------




(ii)
a material diminution in the Participant’s base salary or incentive/bonus
opportunities; provided, however, that across-the-board temporary salary
reductions of ten percent (10%) or less similarly affecting other employees
shall not constitute Good Reason;

(iii)
a change that would require the Participant to relocate to a primary office that
is more than fifty (50) miles from the location of the Participant’s primary
office;

(iv)
a material breach by the Company of any of its obligations under this Policy or
a material agreement between the Company and the Participant; or

(v)
any successor to the Company or assignee fails or refuses to assume or replace
with a materially equivalent substitute the Company's obligations under this
Policy or any other material compensation or benefit arrangements between the
Participant and the Company.

Notwithstanding the foregoing, no such event described above shall constitute
Good Reason unless: (x) the Participant gives written notice to the Company
specifying the condition or event relied upon for such termination within ninety
(90) days of the initial existence of such event; (y) the Company fails to cure
the condition or event constituting Good Reason within thirty (30) days
following receipt of the Participant’s notice; and (z) the Participant actually
terminates employment within ninety (90) days after the expiration of such cure
period.
(g)    “Salary Multiplier” means the applicable multiplier set forth on Exhibit
A that applies to a Participant’s Participation Tier in respect of a termination
of the Participant’s employment under Section 5 of this Policy.
(h)    “STIP Multiplier” means the applicable multiplier set forth on Exhibit A
that applies to a Participant’s Participation Tier in respect of a termination
of the Participant’s employment under Section 5 of this Policy.
4.    Participation
(a)
In consideration of a Participant’s participation in this Policy, the
Participant will devote substantially all of his or her business time, and best
effort, skill and attention to the discharge of the Participant’s duties while
employed by the Company. Notwithstanding the foregoing, a Participant shall be
permitted to (i) manage the Participant’s personal, financial and legal affairs,
(ii) serve on civic or charitable boards or committees and on family trusts and
(iii) serve on boards of directors of other entities; provided, however, that
such service will be permitted only to the extent the Participant provides
notice of any contemplated service on such boards, committees or family trusts
to the Board, the Board approves such service and such service does not
substantially interfere with the Participant’s performance of the



3



--------------------------------------------------------------------------------




Participant’s duties to the Company. The Participant will keep the Company
apprised of any such boards, committees and family trusts on which the
Participant serves. The Participant shall not act in any manner, directly or
indirectly, which may damage the business of the Company or which would
adversely affect the goodwill, reputation or business relations of the Company
with its customers, the public generally or with any of its other employees. The
Participant shall act in the best interest of the Company at all times.
(b)
Notwithstanding any term or provision of this Policy, at all times a Participant
shall be employed by the Company on an “at will” basis, subject to termination
as described herein. The Company shall have the right to terminate the
Participant’s employment with or without Cause, at any time, and for any reason
or no reason at all, upon written notice to the Participant, and the Participant
may terminate the Participant’s employment with the Company, with or without
Good Reason, at any time, upon written notice to the Company.

5.    Qualifying Termination.
(a)    Severance Benefits. If the Company terminates a Participant’s employment
with the Company other than due to Cause, death or Disability, or if the
Participant terminates the Participant’s employment with the Company for Good
Reason (absent Cause), then the Participant shall be entitled to the following,
subject to Section 5(b):
(i)
the following amounts in cash: (A) an amount equal in value to the Participant’s
annual base salary at the time of termination of employment multiplied by the
Salary Multiplier; and (B) an amount equal in value to the Participant’s target
annual cash incentive compensation opportunity for the year of the termination
of employment multiplied by the STIP Multiplier, in each case, payable in
substantially equal biweekly installments with the Company’s regular payroll
over the Applicable Severance Period (provided that the initial and final
payments may be a greater or lesser amount so as to conform with the Company’s
regular payroll period); provided, however, that any amounts that would be
payable prior to the effectiveness of the Release Agreement shall be delayed
until the Release Agreement is effective;

(ii)
an amount in cash equal in value to the product of (A) the annual cash incentive
compensation that the Participant would have earned for the year of termination
of employment based on actual performance if the Participant had remained
employed through the end of such year multiplied by (B) a fraction, the
numerator of which is the number of days the Participant was employed by the
Company in the year of termination, and the denominator of which is 365 (the



4



--------------------------------------------------------------------------------




“Prorata Annual Incentive,” and, together with the payments described in
subsection (i), the “Severance Payments”), payable as soon as practicable after
the Compensation Committee certifies the annual incentive performance for all
employees for the year in which the termination of employment occurs, but no
later than March 15 of the year following year in which the termination of
employment occurs;
(iii)
if the Participant is eligible for and elects continued coverage under COBRA
following the Participant’s termination of employment, the Company shall
reimburse the Participant for 100% of the monthly COBRA cost upon receipt of
proof of payment through the last day of the Participant’s COBRA continuation
coverage period. The Participant understands it is the Participant’s sole
obligation to make these COBRA payments on a monthly basis in order to continue
the Participant’s health or dental insurance benefits and that failure by the
Participant to make these payments timely may result in cessation of benefits.
If the Participant obtains other employment which offers any of such insurance
coverage, the Company’s obligation to reimburse the Participant for COBRA
payments will be terminated. The Participant agrees to furnish promptly to the
Company all documentation required and/or reasonably requested by the Company
regarding subsequent benefit eligibility. Any period of continued
post-employment medical plan coverage provided in accordance with this Policy
shall count against the minimum period of coverage required by the medical
continuation provisions of COBRA and any other applicable legislation; and

(iv)
with respect to equity awards: (A) any outstanding equity awards other than
performance-based equity awards granted to the Participant by the Company prior
to the year of termination of employment shall be deemed fully vested; (B) any
outstanding performance-based equity awards granted to the Participant by the
Company prior the year of termination of employment shall vest (if at all) based
on actual performance determined at the end of the applicable performance
period; and (C) unless otherwise provided by the Company, all outstanding equity
awards granted to the Participant in the year of termination of employment shall
be forfeited. The Participant shall have until the earlier of the expiration
date of any unexercised option (including those for which the vesting date has
been accelerated) or twenty-four (24) months from the termination of the
Participant’s employment with the Company, to exercise any vested outstanding
stock options granted to the Participant by the Company. Any stock options not
exercised within twenty-four (24) months of the date of termination of the
Participant’s



5



--------------------------------------------------------------------------------




employment with the Company (or, if earlier, by the original expiration date of
the stock options) will be forfeited. Any equity awards other than stock
options, stock appreciation rights and performance-based equity awards will be
settled within 15 days of the date of the termination of the Participant’s
employment, and any performance-based equity awards will be settled as soon as
practicable following the end of the applicable performance period; provided,
however, that, in each case, equity awards that vest in accordance with this
subsection (iv) will be paid within the short-term deferral period for purposes
of Section 409A of the Code unless otherwise required for purposes of compliance
with Section 409A of the Code, if applicable.
(b)    Release. Before receiving the Severance Payments set forth in
Section 5(a) above, and as a condition to receiving the same, the Participant
shall sign and not revoke one or more customary releases of claims in favor of
the Company and any of its subsidiaries and affiliates, including all claims of
age and other discrimination (collectively, the “Release Agreement”), at such
times and in such format and manners as reasonably requested by the Company. The
Company will provide the Release Agreement to the Participant within fifteen
(15) days after the Participant’s separation from service, and the Participant
must sign the Release Agreement and provide it to the Company before the end of
the consideration period set forth in the Release Agreement.
6.    Coordination with Other Arrangements. Notwithstanding anything herein to
the contrary:
(a)    in the event that a Participant experiences a termination of employment
that entitles the Participant to compensation or benefits under a Contingent
Employment Agreement or other similar arrangement with the Company that provides
for severance compensation or benefits primarily following or in connection with
a “change in control” of the Company (a “CIC Severance Arrangement”), then the
Participant shall not be entitled to any compensation or benefits under this
Policy, and the Participant’s participation in this Policy shall immediately
cease (and, for the avoidance of doubt, in no event shall there be any
duplication of benefits between any such CIC Severance Arrangement and this
Policy); and
(b)    if, (i) at the time of becoming a Participant in this Policy, a
Participant has in effect a CIC Severance Arrangement or any other agreement or
arrangement with the Company that entitles the Participant to compensation or
benefits (whether or not in connection with a “change in control” of the
Company) upon a termination of employment (in each case, an “Other Severance
Arrangement”), (ii) such Participant becomes entitled to compensation or
benefits under this Policy, and (iii) the time and form of the payments under
this Policy would result in tax penalties under Section 409A of the Code, then,
to the extent necessary to avoid tax penalties under Section 409A of the Code,
any amounts owed pursuant to this Policy shall instead be paid (to the extent
possible) at the time and in the manner provided for in such Other Severance
Arrangement.
7.    Termination for Cause. Upon a termination of a Participant’s employment by
the Company for Cause, the Company shall have no further obligation under this
Policy with respect


6



--------------------------------------------------------------------------------




to such Participant and payment of all compensation to the Participant shall
cease immediately, except for any payment of compensation accrued but unpaid
through the date of such termination for Cause. By participating in this Policy,
a Participant acknowledges that the Participant’s compensation may also be
subject to any clawback provisions (whether now in effect or adopted after the
Effective Date) required by law, rule, regulation or Company policy consistent
with any law, rule or regulation.
8.    Voluntary Termination. If a Participant’s employment is terminated other
than as described in Sections 5 and 7, the Company shall pay the Participant his
or her (a) accrued but unpaid base salary through the date of termination, (b)
any vacation that is payable pursuant to Company policy and (c) earned but
unpaid annual incentive compensation for the most recently completed fiscal
year, to the extent provided for under the applicable annual incentive plan or
policy. Any accrued salary and vacation time shall be payable by the next normal
payroll date following the date of the Participant’s termination of employment,
and any annual incentive compensation shall be payable in accordance with the
terms of the applicable annual incentive plan or policy. Except for the benefits
stated in this Section 8, the Participant’s participation in all benefit plans,
programs and arrangements of the Company shall cease as of the date of the
Participant’s termination of employment and otherwise be governed by the terms
of the plans, programs or arrangements, if any, governing such benefits.
9.    Restrictive Covenants.
(a)    Restrictive Covenants Agreement. By participating in this Policy, a
Participant reaffirms the Participant’s obligations under the Agreement
Regarding Confidential Information, Intellectual Property, Non‑Solicitation of
Employees and Non-Compete.
(b)    Non-Disparagement. By participating in this Policy, a Participant agrees
that the Participant shall not at any time make, encourage or support any false,
misleading or disparaging statement about the Company, including its products,
Board, management, employees, and/or customers.
(c)    Acknowledgment. Nothing in this Policy prevents a Participant from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations. Furthermore, no Company policy or
individual agreement between the Company and a Participant shall prevent a
Participant from providing information to government authorities regarding
possible legal violations, participating in investigations, testifying in
proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.), or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by privilege.


7



--------------------------------------------------------------------------------




10.    Tax Matters.
(a)    The payments and benefits provided hereunder will be subject to all
applicable federal, state and other governmental withholdings.
(b)    To the extent applicable, it is intended that all of the benefits and
payments under this Policy satisfy, to the greatest extent possible and to the
extent applicable, the exemptions from the application of Section 409A of the
Code provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Policy will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this Policy (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A of the Code, and incorporates by reference all required definitions
and payment terms. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), a
Participant’s right (if any) to receive any installment payments under this
Policy (whether reimbursements or otherwise) will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder will at all times be considered a separate and distinct payment. In
order to facilitate compliance with Section 409A of the Code, the Company and
the Participant shall neither accelerate nor defer or otherwise change the time
at which any payment due under this Policy is to be made and the Participant
shall not be considered to have had a termination of employment until the
Participant is considered to have had a separation from service within the
meaning of Section 409A of the Code.
(c)    Notwithstanding anything herein to the contrary, if, as of the date of a
Participant’s separation from service (i) the Participant is a “specified
employee” as determined under Section 409A of the Code, then any portion of the
severance compensation provided for herein that is subject to and not exempt
from Section 409A of the Code and that would otherwise be payable within the
first six (6) months following such separation from service shall be delayed
until the first regular payroll date of the Company following the six (6) month
anniversary of the Participant’s separation from service to the extent required
for compliance with Section 409A of the Code or (ii) the Participant is not a
“specified employee” as determined under Section 409A of the Code or such delay
is otherwise not required for compliance with Section 409A of the Code, then any
portion of the Severance Payment that is subject to and not exempt from Section
409A of the Code and that would be otherwise payable within the first ninety
(90) days after the Participant’s separation from service shall be paid ninety
(90) days after the Participant’s separation from service (and not promptly
following the effectiveness of the Release Agreement).
(d)    Notwithstanding any provision of this Policy to the contrary, to the
extent any reimbursement or in-kind benefit provided under this Policy is
nonqualified deferred compensation within the meaning of Section 409A of the
Code: (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.


8



--------------------------------------------------------------------------------




(e)    Notwithstanding any provision of this Plan to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Policy as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant will be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on the Participant or for the Participant’s account in
connection with this Plan (including any taxes and penalties under Section 409A
of the Code), and neither the Company nor any of its affiliates will have any
obligation to indemnify or otherwise hold the Participant harmless from any or
all of such taxes or penalties.
11.    Amendments. This Policy may be amended or terminated at any time by the
Compensation Committee; provided, however, that no such amendment or termination
may adversely affect any Participant without the Participant’s prior written
consent unless the Company provides 12 months’ written notice of such amendment
or termination to any adversely affected Participant.
12.    Governing Law. This Policy and all compensation and benefits and actions
taken hereunder will be governed by and construed in accordance with the
internal substantive laws of the State of Florida without giving effect to any
conflicts of law provisions. By Participating in this Policy, a Participant also
agrees that any action or suit brought by any party to enforce or adjudicate the
rights of the Company and the Participant to and under this Policy shall be
brought in the Circuit Court for Hillsborough County, Florida, such Court being
the sole, exclusive, and mandatory venue and jurisdiction for any disputes
between the Company and the Participant arising from or relating to this Policy.
If any action is filed, by any party, relating to a breach of this Policy and/or
enforcement of this Policy, the Participant expressly agrees and consents to
jurisdiction in the Circuit Court for Hillsborough County, Florida and waives
any claim that the Circuit Court for Hillsborough County, Florida is an
inconvenient forum.
13.    Effective Date/Termination. This Policy is effective as of December 11,
2018 (the “Effective Date”), and supersedes all prior understandings, agreements
or representations, written or oral, with respect to the subject matter herein
with respect to Participants, other than any effective CIC Severance
Arrangements and Other Severance Arrangements.
14.    Miscellaneous Provisions.
(a)    Notices. All notices, requests, demands, or other communications under
this Policy shall be in writing and shall be deemed to be duly given by a
Participant only if provided to the Company’s General Counsel, and shall be
deemed to be duly given by the Company to the Participant only if provided by
mail, email, mail or nationally or internationally recognized carrier to the
Participant at the Participant’s address as shown in the Company’s records.
(b)    Interpretation. The language in all parts of this Policy shall in all
cases be construed according to its fair meaning, and not strictly for or
against the Company or a Participant. In this Policy, unless the context
otherwise requires, the masculine, feminine and neuter genders and the singular
and the plural include one another.


9



--------------------------------------------------------------------------------




(c)    Non-Waiver of Rights and Breaches. No failure or delay of the Company or
a Participant in the exercise of any right given to the Company or the
Participant under this Policy shall constitute a waiver unless the time
specified for the exercise of such right has expired, nor shall any single or
partial exercise of any right preclude other or further exercise thereof or of
any other right. The waiver by the Company or the Participant of any default of
the Company or the Participant, as applicable, shall not be deemed to be a
waiver of any subsequent default or other default by the Company or the
Participant, as applicable.
(d)    Attorneys’ Fees. In the event that a Participant or the Company brings
any proceeding or any legal action to enforce the terms of this Policy, each of
the Company and the Participant shall bear its own attorneys’ fees and costs in
connection with such proceeding or legal action.
(e)    Successors and Assigns. If the Company sells, assigns or transfers all or
substantially all of its business, assets or earning power to any person, or if
the Company merges into or consolidates or otherwise combines with any person
which is a continuing or successor entity, then the Company shall assign all of
its right, title and interest in this Policy as of the date of such event to the
person which is either the acquiring or successor corporation, and such
person(s) shall assume and perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Policy upon the
Company. In case of such assignment by the Company and of assumption and
agreement by such person(s), all further rights as well as all other obligations
of the Company under this Policy thenceforth shall cease and terminate. All
rights of a Participant hereunder shall inure to the benefit of the Participant
and his heirs and personal representatives. Other than as specifically provided
in this Section 14(e), neither the Company nor the Participant may assign any
rights or obligations hereunder without the express written consent of the
Participant or the Company, respectively.
(f)    Top Hat Plan. This Policy is intended to be a “top hat” plan maintained
primarily for a group of management or highly compensation employees.
(g)    Severability. If any provision of this Policy is or becomes invalid or
unenforceable in any jurisdiction, or would disqualify this Policy or any
compensation under this Policy under any law deemed applicable by the
Compensation Committee, such provision will be construed or deemed amended or
limited in scope to conform to applicable laws or, in the discretion of the
Compensation Committee, it will be stricken and the remainder of this Policy
will remain in full force and effect.




10



--------------------------------------------------------------------------------






Exhibit A
Termination Multipliers
Participation Tier
Salary Multiplier
STIP Multiplier
1
2
1
2
1
1








